DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bret E. Field, Reg. No. 37,620 on June 8, 2022.
The application has been amended as follows: 
Please further amend claims 1,10 and 17 of 5/23/2022 below, wherein underline is addition:












1. (Further Amended) An information processing apparatus, comprising: 
one or more processing devices; and 
one or more storage devices storing instructions for causing the one or more processing devices to: 
acquire observation information obtained through observation of a target region from a flying object flying in outer space; 
classify a land cover by inputting the observation information acquired to a first classifier so trained as to output a classification result obtained by classifying a land cover covering the target region if the observation information is input; 
narrow down the observation information to the observation information of an area within the target region corresponding to the land cover based on the classification result of the land cover output from the first classifier so trained; 

classify objects by inputting the observation information narrowed down to a second classifier so trained as to output a classification result obtained by classifying [[the]] a target object included in the observation information narrowed down if the observation information narrowed down is input; 
output the observation information including a classification result of the target object classified by the second classifier so trained; and
accept designation input for designating the target object classified based on the output. 


10. (Further Amended) An information processing apparatus, comprising: 
one or more processing devices; and 

one or more storage devices storing instructions for causing the one or more processing devices to: 

acquire observation information obtained through observation of a target region from a flying object flying in outer space, the observation information including satellite images; 

classify a target object by inputting the observation information acquired to a classifier so trained as to output a classification result obtained by classifying a target object present in the target region if the observation information is input; 

narrow down the observation information to the observation information of an area within the target region corresponding to a land cover based on a classification result of the land cover output from a first classifier so trained; 



classify objects by inputting the observation information narrowed down to a second classifier so trained as to output a classification result obtained by classifying the target object included in the observation information narrowed down if the observation information narrowed down is input; 

accept designation input for designating each target object classified; 

output the observation information including a classification result of the target object designated; and 

display an image area of the satellite images corresponding to the target object in a manner different from the other image areas of the satellite images, wherein displaying the other image areas of the satellite images comprises cross-hatching and darker cells.






17. (Further Amended) An information processing apparatus, comprising: 

one or more processing devices; and 

one or more storage devices storing instructions for causing the one or more processing devices to: 

acquire observation information obtained through observation of a target region from a flying object flying in outer space; 

classify a target object by inputting the observation information acquired to a classifier so trained as to output a classification result obtained by classifying the target object present in the target region if the observation information is input; 

narrow down the observation information to the observation information of an area within the target region corresponding to a land cover based on a classification result of the land cover output from a first classifier so trained; 



classify objects by inputting the observation information narrowed down to a second classifier so trained as to output a classification result obtained by classifying the target object included in the observation information narrowed down if the observation information narrowed down is input; 

accept designation input for designating each target object classified; 

output the observation information including a classification result of the target object designated; and 

detect a predetermined phenomenon occurring in a target region from the observation information continuously obtained by the flying object based on a time-series change of a classification result of the target object by each classifier so trained.  







Response to Amendment
The amendment was received 5/23/2022. Claims 1-4,6,7 and 10-16 and 17-23 are pending, wherein claims 1 and 10 and 17 are further amended via the above EXAMINER’S AMENDMENT.
Response to Arguments
Applicant’s arguments, see remarks, pages 10,11, filed 5/23/2022, with respect to the claim objection, the 35 USC 112 rejection and the 35 USC 103 rejection in the Office action of 3/4/2022 have been fully considered and are persuasive:  
The claim objection of claims 1-4,6,7 and 10-16 and 17-23 has been withdrawn. 
The 35 USC 112 rejection of claims 1-4 and 7 and 17-23 has been withdrawn.
The 35 USC 103 rejection of claims 10,11 and 13 has been withdrawn.
The 35 USC 103 rejection of claims 17,18 and 20 has been withdrawn.
Thus, all objections and rejections are withdrawn in the Office action of 3/4/2022.









Allowable Subject Matter
Claims 1-4,6,7 and 10-16 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	The claims are allowed for the same reasons as claims 1,2,3,4,6 and 7 in the Office action of 3/4/2022, page 53; and
B.	The prior art does not teach the claimed “designation input”, via the above EXAMINER’S AMEDMENT, in each of claims 1,10 and 17 when the claims are considered as a whole. For example, Jacobs et al. (US Patent 10,755,146) teaches “The interpolation module may also receive as input the geolocations 2241-N of the ground level features 2221-N, a bounding box 226 and a kernel bandwidth 228.”, c. 4,ll. 43-46, with resizing: fig. 2:460: “Resizing Module”. However, Jacobs does not teach claims 1,10 and 17 when claims 1,10 and 17 is considered as a whole as shown in the above EXAMINER’S AMENDMENT. Other similar examples are discussed below and are deficient for similar reasons as discussed regarding Jacobs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Castagno et al. (Roof Shape Classification from LiDAR and Satellite Image Data Fusion Using Supervised Learning) is pertinent as teaching classifiers in series and in parallel as shown in page 11, fig. 7: SVM,CNN. However, Castagno does not teach the claimed “designation input” when each of claims 1,10 and 17 is considered as a whole. Instead, Castagno teaches a dual-feature input to a SVM classifier in said fig. 7 with “a reduced feature set”, page 2, 1st S.
Yarlagadda et al. (Satellite Image Forgery Detection and Localization Using GAN
and One-Class Classifier) is pertinent as teaching classifiers in series in fig. 2: “One-Class Classifier” in series with another “One-Class Classifier”. However, Yarlagadda does not teach the claimed “designation input” when each of claims 1,10 and 17 is considered as a whole. Instead, Yarlagadda teaches “an input x”, 2nd page, r.col., last S, in a max pooling layer: represented in fig. 2: “Feature Extraction” with “reduced…input data”, third page, Method, 2nd para, 1st S.
Yu et al. (Genetic feature selection combined with composite fuzzy nearest neighbor classifiers for hyperspectral satellite imagery) is pertinent as teaching various classifiers in series and in parallel (in figures 1-4). However, Yu is silent regarding the word “input” and thus is silent regarding the claimed “designation input”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667